AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                     Page I of I



                                            UNITED STATES DISTRICT CO RT                                                     SEP Oe 2019
                                                     SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                     CLERK. U.S DISHllCT COURT
                      United States of America                                      JUDGMENT N:,ArmN\l:l~ilJ Q[z\(SEIFORNlA
                                            V.                                      (For Offenses Commi        81,Mn or After November   tflf   F- ~:,UlY .


                      Francisco Calderon-Lopez                                      Case Number: 3:19-mj-23639

                                                                                   Thomas S. Sims
                                                                                   Defendant's Attorney


REGISTRATION NO. 88831298
THE DEFENDANT:
 lg] pleaded guilty to count( s) 1 of Complaint
                                 -------'-----------------~--------
 •   was found guilty to count(s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                       Nature of Offense                                                                      Count Number(s)
8:1325                                ILLEGAL ENTRY (Misdemeanor)                                                            1

 D The defendant has been found not guilty on count(s)
                                                       -------------------
 • Count(s)
                      ------------------
                                                          dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                               ~ ·"
                              j•
                              i 1"(
                                        TIME SERVED                          • ________ days
 lg] Assessment: $10 REMITTED                          lg] Fine: WAIVED
 ~   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal. .
lb ,Oouctlrecommends        / , /> :\;i( ·-- qefendant
    \\ [/. l J!n" \/~ ( I• r-----
                               ,,!    j ,' '
                                              u/
                                                       be deported/removed with relative, 1J·t,kf,\,
                                                                                        t\·
                                                                                           .      ,
                                                                                                          'r  H)
                                                                                            11; i\ ·\" 1 1}~ <.. 1._.l\\i A i r
                                                                                                                •1   \   >
                                                                                                                                  charged in case
      ,.   1     ,,                     '        •                                          v;1, \ .· 1
                                                                                              i          . \   :,, .\ -.,., 1·1 \
                .i
    • IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                Friday, September 6, 2019
                                                                                Date of Imposition of Sentence


Received      ---~-----
              DUSM                                                              HONORABLE MITCHELL D. DEMBIN
                                                                                UNITED STATES MAGISTRATE JUDGE



Clerk's Office. Copy                                                                                                                3:19-mi-23639
